DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 5 July 2022 has been entered.
Claims 1-20 are currently pending.  Claims 13-20 are withdrawn.  Claims 1-12 are considered here.

Withdrawn Rejections
The rejection of claims 4-6 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the claim amendments in the Response of 5 July 2022.

Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited combination does not teach all of the newly added limitations.  This is not persuasive because the cited combination teaches a composite comprising a porous carbon carrier coated with PEI (a polycation) and an enzyme (tyrosinase) immobilized on/associated with the PEI.  Moreover, the above structure is substantially identical to that shown in the specification as having the claimed function of being capable of oxidizing a phenol in an organic solvent (see 103 rejection below).  Thus, the cited combination teaches all of the limitations of the claims.  
Applicant further argues that one would not have been motivated to combine the references.  This is not persuasive because Yoshida teaches a general composite structure for enzyme immobilization that can be used in electrode-based biosensor applications, and Tang teaches that tyrosinase is useful in such biosensors (e.g., for detection of phenol compounds).  Thus, one would have been motivated to use tyrosinase in a composite of Yoshida in order to attain the biosensor functionality taught by Tang.  Moreover, one would have had a reasonable expectation of success because Gormally teaches that tyrosinase can be immobilized on PEI (i.e. as taught by Yoshida) with high activity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US20090192297 to Yoshida et al. in view of Tang et al., Analyst 138.12 (2013): 3552-3560 and Gormally et al., Langmuir 25.17 (2009): 10014-10019, as evidenced by Liang et al., Angewandte Chemie International Edition 47.20 (2008): 3696-3717.
Yoshida teaches a composite material for enzyme immobilization comprising: a porous carbon carrier; a polymer coating on the surface of the carrier, wherein the polymer can be a cationic polymer with a plurality of amino groups such as polyethyleneimine (PEI) (i.e. a polycation); and an enzyme bound to/immobilized with the polymer ([0014]-[0037]; [0060]-[0116]; Examples).  The enzyme is preferably immobilized onto the polymer-coated carrier via electrostatic interactions with the cationic polymer (e.g., PEI) ([0076]-[0116]).  The enzyme can be an oxidoreductase, such as glucose oxidase, glucose dehydrogenase, etc. ([0082]), and the carrier can advantageously be used in biosensor applications ([0121]-[0131]; Examples).
Regarding claims 2 and 3, Yoshida teaches that the mean pore diameter of the porous carbon carrier is preferably in the range of 10-1000 nm ([0060]).  As evidenced by Liang, pore sizes in the range of 2-50 nm are considered mesoporous (Liang, 1st ¶ under 1. Introduction).  Thus, Yoshida renders obvious the claimed mesoporous carbon carrier (see MPEP 2144.05). 
Regarding claim 7, Yoshida teaches that the surface area of the porous carbon carrier can be 1-1000 m2/g, which encompasses and renders obvious the claimed range of 300-800 m2/g (see MPEP 2144.05).
Claims 1-3, 7 and 9-12 differ from Yoshida in that: the enzyme is tyrosinase.
Tang teaches that tyrosinase-based biosensors are useful for detection of phenolic compounds which are commonly used commercially and are significant environmental toxins (under INTRODUCTION).  The biosensor can be in the form of an electrode comprising a tyrosinase-immobilized carbon membrane (i.e. the same general biosensor type described by Yoshida) (under RESULTS AND DISCUSSION).
Gormally teaches that immobilization of tyrosinase on a cationic polymeric film, particularly on PEI, results in binding of tyrosinase (via anionic moieties on the enzyme) in a manner that preserves a high level of activity for the enzyme towards a range of substrates (under Results and Discussion; Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composite enzyme carrier comprising a porous carbon carrier coated with PEI as taught by Yoshida wherein the enzyme is tyrosinase as taught by Tang and Gormally because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use tyrosinase as the enzyme in the composite taught by Yoshida because Tang teaches that tyrosinase is useful in biosensors of the (electrode-based) type taught by Yoshida for detecting phenolic environmental toxins.  Using tyrosinase as the enzyme in the composite taught by Yoshida would have led to predictable results with a reasonable expectation of success because Yoshida teaches that the enzyme can be an oxidoreductase (i.e. the same class of enzyme as tyrosinase) and Tang teaches that tyrosinase is useful in biosensors of the (electrode-based) type taught by Yoshida.  Moreover, Gormally teaches that tyrosinase can be immobilized electrostatically on PEI films in a manner that preserves a high level of activity.
Regarding the recitation in claim 1 that “the composite [is] capable of oxidizing a penol in an organic solvent”, the cited combination teaches substantially the same composite as shown in the specification (porous carbon coated with PEI onto which tyrosinase is immobilized) as being capable of the claimed function (Spec., US20200080116 at [0101]-[0111]).  Moreover, the inherent function of tyrosinase is to catalyze oxidation of phenols (Tang, p. 3552, 2nd full ¶; p. 3555, under Catalytic reaction mechanism of the biosensor).  Thus, the composite of the cited combination would inherently have the claimed functionality. 

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshida in view of Tang and Gormally, as applied to claims 1-3, 7 and 9-12, further in view of US20070196659 to Setoyama.
Claims 4-6 and 8 differ from the combination of Yoshida in view of Tang and Gormally, as applied to claims 1-3, 7 and 9-12, in that: the porous carbon carrier has a pore-size distribution of about 10-50 nm, 15-50 nm and/or 20-25 nm (construed herein as having a peak within the claimed range; see 112(b) rejection, above); and the carrier has a pore volume of 1.5-2.5 cm3/g.
Setoyama teaches a composite material useful for enzyme immobilization, comprising a porous carbon carrier, which can be coated with a polyamine compound such as a ethyleneimine, and an enzyme (such as an oxidoreductase) immobilized on the polymer-coated carrier ([0024]-[0059]).  The composite material can be formed into a membrane structure and incorporated into an electrode-based biosensor (Examples).  Setoyama teaches that the porous carbon carrier preferably has a pore size distribution having a peak in the range of 1-20 nm, a specific surface area of 500-1000 m2/g and a pore volume of 0.2-2.5 cm3/g ([0025]-[0035]).  The pore size distribution and pore volume ranges taught by Setoyama overlap with and thus render obious each of the ranges recited in claims 4-6 and 8 (see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composite material (e.g., for use in a biosensor) comprising a porous carbon carrier coated with PEI and having tyrosinase immobilized thereon as taught by the combination of Yoshida in view of Tang and Gormally, wherein the carrier has a pore size distribution and pore volume characteristics taught by Setoyama because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Making a composite material (e.g., for use in a biosensor) as taught by the combination of Yoshida in view of Tang and Gormally having a pore size distribution and pore volume as taught by Setoyama would have led to predictable results with a reasonable expectation of success because Setoyama teaches that a carrier having such pore size distribution and pore volume characteristics is useful in substantially similar composite (comprising a porous carbon carrier, a polyamine coating and an enzyme such as an oxidoreductase immobilized thereon) for a substantially similar purpose (an electrode-based biosensor).
	 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657